Name: Commission Regulation (EEC) No 1022/86 of 8 April 1986 on transitional measures concerning the application of certain monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4. 86 Official Journal of the European Communities No L 94/37 COMMISSION REGULATION (EEC) No 1022/86 of 8 April 1986 on transitional measures concerning the application of certain monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3156/85 of 11 November 1985 on transitional measures concerning the application of certain monetary compen ­ satory amounts in the trade of certain Member States ('), and in particular Article 11 thereof, Whereas Regulation (EEC) No 3156/85 laid down a framework for measures, the practical details of which remain to be determined, intended to prevent artificial traffic at the time of changes in the agri-monetary arrangements ; Whereas new central rates have been fixed for the curren ­ cies of certain Member States ; whereas the fixing of these new rates and of the amendment of the correcting factor referred to in Article 6 (3) of Regulation (EEC) No 1677/85 (2) result in a considerable adjustment of the monetary compensatory amounts applicable, in particular, in France ; Whereas it is likely that on this occasion speculative traffic in certain products will occur, and possibly deflect trade ; Whereas in order to prevent such deflections it should be specified, pursuant to Annex II C to Regulation (EEC) No 3156/85, that the monetary compensatory amounts for these products applicable before the fixing of these new rates shall remain applicable for a limited period beyond that date ; whereas the exact products and the length of the period applicable to each must be determined in the light of the specific conditions governing the marketing of these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3156/85 shall apply from 9 April 1986 as follows : (a) the date of the change shall be 9 April 1986 ; (b) the initial date shall be 4 April 1986 ; (c) the products and the periods indicated in Annex I to the said Regulation shall be those indicated in Annex I to this Regulation ; (d) application of Annex II to the said Regulation shall be limited to Part C thereof ; the movements and products affected shall be those indicated in Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 9 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 310, 21 . 11 . 1985, p . 27 . (2) OJ No L 164, 24. 6 . 1985, p . 6 . No L 94/38 Official Journal of the European Communities 9 . 4. 86 ANNEX I Products concerned Applicable until Cereals 10.01 B 10.02 10.03 10.05 B 11.01 A 11.02 A I 11.07 A II 23.07 B I a) 1 23.07 B I a) 2 23.07 B I b) 1 23.07 B I b) 2 23.07 B I c) 1 23.07 B I c) 2 i 8 May 1986 Pigmeat ex 02.01 A III a) fresh or chilled meat ex 02.01 A III a) frozen meat 02.06 B I 16.01 16.02 A II 16.02 Bill a) 18 April 1986 8 May 1986 Beef and veal 02.01 A II a) 02.01 A II b) 16.02 B III b) 1 aa) I 18 April 1986 8 May 1986 Milk and milk products 04.03 04.04 i 8 June 1986 Eggs and poultrymeat ex 02.02 B I \ ex 02.02 B II d) ( fresh or chilled ex 02.02 B II g) ) ex 02.02 B I ) ex 02.02 B II d) &gt; frozen ex 02.02 B II g) ) 04.05 B I a) 1 04.05 B I b) 3 . 35.02 A II a) 1 18 April 1986 8 May 1986 Goods covered by Regulation (EEC) No 3033/80 21.07 G VI to IX 8 June 1986 ANNEX II , C 2 31 Importations into France Products concerned Those listed in Annex I Provenance  The other Member States  For products in one of the situa ­ tions mentioned in Article 9 (2) of the Treaty, Switzerland or Austria